Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-22-00148-CV

                                            Elvira JONES,
                                              Appellant

                                                   v.

                                         Jason Frank JONES,
                                               Appellee

                     From the 81st Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 21-05-0410-CVA
                             Honorable Russell Wilson, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: November 2, 2022

MOTION TO DISMISS GRANTED; DISMISSED

           On February 22, 2022, appellant Elvira Jones filed a notice of appeal challenging the trial

court’s February 10, 2022 order appointing a receiver in a divorce action. After we formally set

this case for submission on the parties’ briefs, appellant filed a motion seeking to voluntarily

dismiss her appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Because the motion does not disclose an agreement regarding the assessment of costs, we order all

costs assessed against appellant. See id. R. 42.1(d) (absent agreement of the parties, costs are taxed

against appellant).

                                                    Luz Elena D. Chapa, Justice